DETAILED ACTION
	This Office Action is in response to the Applicant’s Arguments/Remarks filed on 06/24/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/24/2022 have been fully considered but they are not persuasive. 
	Regarding claim 1, on pages 6-9 Applicant argues that Sharifi and Hao do not disclose the limitations “..a plurality of gain cells.....each of the plurality of gain cells being a transistor-based cell memory;” and “..outputs directly from the first and second multiplexers;” 
	In response, Examiner respectfully disagrees and submits that first, during the telephone interview with the applicant’s representative, Mr. Theo Kountotsis on 06/24/2022, the Examiner already reminded Mr. Kountotsis that claims are interpreted in light of the specification, not imported from the specification into the claims. Therefore, if the Applicant intends to have an element be interpreted as a specific meaning, then the claim language needs to concisely convey that meaning in order to exclude other interpretations/meanings.
  	Second, as explained during the interview, oscillators in Sharifi are equated to a plurality of gain cells, because there is nothing in the claim as currently recited would restrict the oscillators from being interpreted as gain cells. The claim requires that each of the plurality of gain cells be connected to both a first multiplexer and a second multiplexer. Each of the oscillators in Sharifi is clearly connected to both a first multiplexer and a second multiplexer (at least figures 5B & 5C, [0095]-[0096]) as required by the claim. Therefore, it is reasonable to say the oscillators in Sharifi are equivalent to the recited gain cells. 
As admitted in the Non-Final Action dated 04/27/2022, each of the oscillators in Sharifi is not explicitly disclosed as being a transistor-based memory. So, in order to remedy the deficiency of Sharifi, Hao is brought in, because Hao is an analogous art that discloses each oscillator sub-block circuit comprises a plurality of transistors (at least figure 1, elements 121-123.) The combination of Sharifi and Hao would allow more components per chip surface area due to its low power consumption.
Last but not least, as indicated in the Non-Final Action, the counters and component that receives output from the counters in Sharifi are collectively interpreted as being equivalent to the recited ‘sense amplifier’. As such, the outputs received by the component are directly from the first and second MUXes (at least figure 5B). If the Applicant’s ‘sense amplifier’ does not have any counters, then it is suggested that the claim clearly recites this exclusion to ensure any element that has counter(s) cannot be equated to the recited “sense amplifier.”
For the reasons stated above, Sharifi and Hao are combinable and the combination clearly discloses each and every limitation of claim 1.  Therefore, the Applicant’s arguments are not persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9, 11 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi et al. (US 2019/0028283 A1-hereinafter Sharifi) and in view of Hao et al. (US 2020/0091917 A1-hereinafter Hao.)
Regarding claim 1, Sharifi discloses a physically unclonable function (PUF) structure comprising: 
a plurality of gain cells each electrically connected to both a first multiplexer and a second multiplexer (at least figures 5B & 5C, [0095]-[0096], each of oscillators (gain cell) connects/couples to two multiplexers); and 
a current sense amplifier receiving outputs directly from the first and second multiplexers (at least figures 5B & 5C, [0096]-[0098], counters and component that receives outputs from the counters are collectively interpreted as being equivalent to the recited current sense amplifier. As such, the outputs received by the current sense amplifier are directly from the first and second multiplexers.)
Sharifi does not explicitly disclose each of the plurality of gain cells being a transistor-based cell memory.
However, Hao discloses each oscillator sub-block circuit comprises a plurality of transistors (at least figure 1, elements 121-123, [0007][0015], ring oscillator is transistor-based cell memory.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Sharifi to include the structure discloses by Hao to allow more components per chip surface area due to its low power consumption.

Regarding claim 4, Sharifi and Hao disclose the PUF structure of claim 1. Sharifi and Hao also disclose a relative retention time of a group of gain cells including transistors is used for reading PUF data (Sharifi-at least [0056][0087][0089][0097], transistor parameters variation is used as PUF source; Hao- at least figure 1, elements 121-123, [0007][0015], MOSFET oscillator.)

Regarding claim 5, Sharifi and Hao disclose the PUF structure of claim 1. Sharifi and Hao also inherently disclose read bitlines of transistors of the plurality of gain cells are directly connected to the first and second multiplexers (Sharifi-at least figures 5B & 5C, [0056][0089]-[0090][0097], i.e.: PUF measurement circuitries that read/obtain transistor parameters variation, different delays of logic gates are connected to first and second MUXes; Hao-at least figure 1, elements 121-123, [0007][0015], MOSFET oscillator.)

Regarding claim 6, Sharifi and Hao disclose the PUF structure of claim 5. Sharifi also inherently discloses signals of the read bitlines of the plurality of gain cells are compared by the current sense amplifier (at least figures 5B & 5C.)

Regarding claim 7, Sharifi and Hao disclose the PUF structure of claim 1.  Sharifi inherently also discloses read bitlines of the plurality of gain cells are connected in different order to input ports of the first and second multiplexers (at least [0096], different order to input ports result in different combinations of oscillators outputs.) 

Regarding claim 8, Sharifi and Hao disclose the PUF structure of claim 7. Sharifi also discloses wherein, when a challenge is applied to both the first and second multiplexers, an output of each multiplexer is different (at least [0098], i.e.: outputs a 1 or zero.)

Regarding claim 9, Sharifi and Hao disclose the PUF structure of claim 8. Sharifi inherently also discloses the output of each multiplexer is different as a result of the different order of the read bitlines connections of the plurality of gain cells to the input ports of the first and second multiplexers (at least [0096][0098][0109], different combination of c-bit challenges provides to extract different PUF values for different MUX delay paths.)

Regarding claim 11, Sharifi discloses a method for forming a physically unclonable function (PUF) structure, the method comprising: 
electrically connecting each of a plurality of gain cells to both a first multiplexer and a second multiplexer (at least figures 5B & 5C, [0095]-[0096], each of oscillators connects/couples to two multiplexers) and 
receiving outputs from the first and second multiplexers by a current sense amplifier (at least figures 5B & 5C, [0096]-[0098], component that receives counter from two multiplexers.)
Sharifi does not explicitly disclose each of the plurality of gain cells being a transistor-based cell memory.
However, Hao discloses each oscillator sub-block circuit comprises a plurality of transistors (at least figure 1, elements 121-123, [0007][0015], ring oscillator is transistor-based cell memory.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Sharifi to include the structure discloses by Hao to allow more components per chip surface area due to its low power consumption.

Claim 14 is rejected for the same rationale as claim 4 above.
Claim 15 is rejected for the same rationale as claim 5 above.
Claim 16 is rejected for the same rationale as claim 6 above.
Claim 17 is rejected for the same rationale as claim 7 above.
Claim 18 is rejected for the same rationale as claim 8 above.
Claim 19 is rejected for the same rationale as claim 8 above.

Regarding claim 20, Sharifi discloses a method for forming a physically unclonable function (PUF) structure, the method comprising: 
electrically connecting each of a plurality of gain cells to both a first multiplexer and a second multiplexer (at least figures 5B & 5C, [0095]-[0096], each of oscillators connects/couples to two multiplexers); and  
receiving outputs directly from the first and second multiplexers by a current sense amplifier (at least figures 5B & 5C, [0096]-[0098], counters and component that receives outputs from the counters are collectively interpreted as being equivalent to the recited current sense amplifier. As such, the outputs received by the current sense amplifier are directly from the first and second multiplexers.)
using a relative retention time of a group of gain cells including transistors for reading PUF data (at least [0056][0089]-[0090][0097], i.e.: PUF measurement circuitries that read/obtain transistor parameters variation, different delays of logic gates are connected to first and second MUXes.)
Sharifi does not explicitly disclose each of the plurality of gain cells being a transistor-based cell memory.
However, Hao discloses each oscillator sub-block circuit comprises a plurality of transistors (at least figure 1, elements 121-123, [0007][0015], ring oscillator is transistor-based cell memory.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the structure of Sharifi to include the structure discloses by Hao to allow more components per chip surface area due to its low power consumption.

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi, Hao and further in view of Wong et al. (US 2017/0301406 A1-hereinafter Wong.)
Regarding claim 2, Sharifi and Hao disclose the PUF structure of claim 1. 
Sharifi and Hao do not explicitly disclose each of the plurality of gain cells is a two-transistor gain cell memory.
However, Wong discloses each memory cell is a two-transistor (at least [0032].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Wong into the structure of Sharifi and Hao to create memory space for the structure.
Regarding claim 3, Sharifi discloses the PUF structure of claim 1.  
Sharifi does not explicitly disclose each of the plurality of gain cells is a three-transistor gain cell memory.
However, Wong discloses each memory cell is a three-transistor (at least [0036].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Wong into the structure of Sharifi and Hao to create memory space for the structure.

	Claim 12 is rejected for the same rationale as claim 2 above.
Claim 13 is rejected for the same rationale as claim 3 above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sharifi, Hao and further in view of Lu et al. (US 2018/0131527 A1-hereinafter Lu.)
Regarding claim 10, Sharifi and Hao disclose the PUF structure of claim 1.
Sharifi and Hao do not explicitly disclose a challenge can be used as a seed for a pseudo-random number generator to generate m pseudo-random numbers as inputs to the PUF structure.
However, Lu discloses a seed for a pseudo-random number generator to generate m pseudo-random numbers as input to a PUF structure (at least figure 1, [0015]-[0017], a number of addresses is generated based on an element selected from a combination.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Lu into the structure of Sharifi and Hao to enhance the authentication of the structure.

Second rejections for claims 7-9 and 17-19:
Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi, Hao and in view of Sisodia et al. (US 2019/0066814 A1-hereinafter Sisodia.)
Regarding claim 7, Sharifi and Hao disclose the PUF structure of claim 1. 
Sharifi and Hao do not explicitly disclose read bitlines of the plurality of gain cells are connected in a different order to input ports of the first and second multiplexers.
	However, Sisodia discloses read bitlines of a plurality of cells are connected in a different order to input ports of a first and second multiplexers (at least figures 1-2, paragraphs [0010]-[0021], bitlines are connected to input ports of multiplexers.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Sisodia into the structure of Sharifi and Hao to allow users to have a clear understanding of the structure.

Regarding claim 8, Sharifi, Hao and Sisodia disclose the PUF structure of claim 7. Sharifi also inherently discloses wherein, when a challenge is applied to both the first and second multiplexers, an output of each multiplexer is different (at least [0098], i.e.: outputs a 1 or zero.)

Regarding claim 9, Sharifi, Hao and Sisodia discloses the PUF structure of claim 8. Sharifi, and Sisodia also disclose the output of each multiplexer is different as a result of the different order of the read bitlines connections of the plurality of gain cells to the input ports of the first and second multiplexers (Sharifi-at least [0096][0098][0109], different combination of c-bit challenges provides to extract different PUF values for different MUX delay paths; Sisodia at least figures 1-2, paragraphs [0010]-[0021], bitlines are connected to input ports of multiplexers.)

Claim 17 is rejected for the same rationale as claim 7 above.
Claim 18 is rejected for the same rationale as claim 8 above.
Claim 19 is rejected for the same rationale as claim 9 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHY ANH TRAN VU whose telephone number is (571)270-7317. The examiner can normally be reached Monday-Friday 7 am-1 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHY ANH T VU/Primary Examiner, Art Unit 2438